Citation Nr: 0013917	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's hypertension is controlled by medication 
but does not present a history of diastolic pressure of 
predominantly 100 or more.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).

The RO originally granted service connection for hypertension 
in an August 1977 rating decision and assigned a 
noncompensable (zero percent) evaluation effective from May 
1976.  Subsequent rating decisions have confirmed and 
continued this evaluation.  Hypertension is evaluated 
pursuant to the schedular requirements of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  Under this Diagnostic Code, a 
10 percent evaluation is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; a 10 percent evaluation is also the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is assigned 
for diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

In the instant case, during a VA examination in June 1986, 
the veteran's blood pressure was recorded as 134/88.  He 
reported that he was not taking antihypertensive medication 
at that time.  VA outpatient records from November 1996 and 
February 1997 recorded the veteran's blood pressure as 144/92 
and 142/88 respectively.  In September 1997, the veteran's 
blood pressure was recorded as 148/98.  He was assessed with 
mild hypertension and placed on antihypertensive medication.  
The veteran continued to be followed for his hypertension 
and, in December 1997, blood pressure was recorded as 120/86.

During a VA examination in March 1998, the veteran reported 
that he had started taking antihypertensive medication in mid 
1997.  Blood pressure readings were recorded as 134/78 and 
134/76 sitting and 132/76 lying.  The veteran was assessed 
with hypertension, controlled for the past year with 
medication.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence does not support a 
compensable evaluation for the veteran's service-connected 
hypertension.  Although the veteran has recently started to 
control his hypertension with medication, the available blood 
pressure readings do not disclose diastolic pressure readings 
of predominantly 100 or more, especially readings from the 
past several years.  The Board observes that the veteran's 
diastolic pressure was predominantly below 100 about 23 years 
before he began to take antihypertensive medication in 1997.  
In this regard, the Board acknowledges the veteran's 
representative's argument that the veteran had higher 
diastolic pressure while he was on active duty in 1974, 
including some diastolic readings of 100, with one diastolic 
reading of 114.  

In determining whether, prior to control of hypertension by 
medication, the veteran's blood pressure was predominantly 
100 or more, the Board has considered the entire history of 
the veteran's service-connected hypertension, including the 
history of diastolic readings in service, but finds that the 
evidence does not support a finding of diastolic pressure 
readings of predominantly 100 or more.  Notwithstanding the 
representative's argument that the Board should not consider 
the entire history of the veteran's hypertension disability 
to determine whether there was a history of diastolic 
pressure readings predominantly 100 or more, this assertion 
has no basis in VA benefits law, which requires the Board to 
consider all evidence of record for an increased rating 
claim, though in a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For these 
reasons, the Board must find that the criteria for a 
compensable evaluation for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101.

Finally, the rating schedule is designed to accommodate 
changes in condition, and the veteran may be awarded a higher 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds that the veteran's hypertension most nearly 
approximates the currently assigned noncompensable 
evaluation.  38 C.F.R. § 4.7. 


ORDER

An increased (compensable) evaluation for hypertension is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

